Citation Nr: 0828861	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  98-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a spinal disorder, 
including disorders of the cervical, thoracic, and lumbar 
spines.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from September 1975 to May 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In April 2001, a hearing was held at the RO before a Veterans 
Law Judge who has since left the Board.  In November 2001, 
the Board denied service connection for residuals of dental 
trauma and granted reopening of claims for service connection 
for a chronic back disorder, to include disorders of the 
cervical, thoracic, and lumbar spines, and for service 
connection for temporomandibular joint (TMJ) syndrome.  The 
reopened issues were remanded for further development.  

In June 2005, the veteran had a hearing at the RO before 
another Veterans Law Judge.  In November 2005, that judge 
denied service connection for a bilateral TMJ syndrome.  The 
back claim was remanded for VA records.  The Veterans Law 
Judge who issued that decision subsequently left the Board.  

The veteran has asserted other claims.  In June 2008, he was 
sent a statement of the case on the issues of entitlement to 
service connection for vertigo and white matter disease; and 
entitlement under 38 U.S.C. § 1151 for sinusitis.  A timely 
appeal is not of record, so these issues are not before the 
Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has had two hearings on the spine issue and the 
transcripts of those hearings are of record.  However, he is 
entitled to have a hearing before a currently sitting 
Veterans Law Judge.  The veteran was notified of that right 
and requested a hearing before a Veterans Law Judge at the 
RO.  Such a hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for 
a Travel Board hearing at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




